DETAILED ACTION
Status of Application
This action is responsive to national stage application filed 09/03/2020. The concurrently filed preliminary amendment has been entered. Claims 1-21 are currently pending and under examination herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 01/29/2020 and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action.
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2016/0289347 A1; ‘Kim’).
	Regarding Claim 1, Kim discloses a method for separating gaseous unreacted hydrocarbon monomer and/or solvent from polyolefin solids (para [0008]).  As disclosed, the method consists essentially of:
contacting a first stream comprising the polyolefin solids and the gaseous unreacted
hydrocarbon monomer and/or solvent with a first purge gas in a gas-solid
separation vessel (Fig. 1: transfer line 1, purge bin 6 and feed line 3 and paras [0009], [0038]) to separate the gaseous unreacted hydrocarbon monomer and/or solvent from the polyolefin solids to produce a second stream comprising polyolefin solids substantially free of gaseous unreacted hydrocarbon monomer and/or solvent (para [0016]: linear low-density polyethylene separated through a purification process, refers to a compound including 99.9% or more of the linear low-density polyethylene or a compound being substantially composed of only the linear 
wherein the first purge gas comprises hydrocarbon monomer and/or solvent (para [0042]: ethylene gas and a nitrogen gas were injected (into a purge bin) as a carrier gas and a purge gas) and has a temperature of at least about 70oC when entering the gas-solid separation vessel (paras [0040] and [0042]: ethylene gas and a nitrogen gas were injected (into a purge bin) as a carrier gas and a purge gas; and paras [0045] (Table 1) and [0048]: temperature of ethylene gas for transferring and purging is 85oC (Ex. 1) or 95oC (Ex. 2)).  
	Regarding Claim 2, Kim further discloses wherein the gas-solid separation is performed at temperature below a melting point temperature of the polyolefin solids (para [0030]: purge gas may be at a temperature of 25 to 100oC., … If the temperature is higher than 100oC., linear low-density polyethylene inside the purge bin may be in a melt state, and thus its commercial value may be reduced.).   
	Regarding Claim 4, Kim further discloses wherein the first stream enters at an upper portion of the gas-solid separation vessel, the second stream exits at a lower portion of the gas-solid separation vessel, and the third stream exits the upper portion of the gas-solid separation vessel (Fig. 1 and para [0038]: linear low-density polyethylene including the residual monomers and the carrier gas enters at an upper portion of purge bin 6 via line 1; pure linear low-density polyethylene product exits at a lower portion of purge bin 6 via line 5; and discharged purge gas, carrier gas, and vaporized residual monomers exits upper portion of purge bin 6 via line 4).   
	Regarding Claim 9, Kim further discloses wherein the second stream comprises less than about 1.0 wt% of the unreacted monomer and/or the solvent, based on total weight of the second stream (para [0016]: linear low-density polyethylene separated through a purification process (corresponding to 
	Regarding Claim 13, Kim further discloses wherein the hydrocarbon monomer and the unreacted hydrocarbon monomer each independently comprise C2 to C6 olefins (paras [0009]: purge gas (corresponding to claimed hydrocarbon monomer) containing an ethylene gas …; and [0014]: the inert gas is used together with the ethylene gas in the purge bin, thereby vaporizing and removing alkenes having 5 or more carbon atoms (corresponding to claimed unreacted hydrocarbon monomer) and a high boiling point, among residual monomers.). 
	Regarding Claim 14, it is acknowledged that Kim is silent as to a solvent that comprises an unreacted hydrocarbon; however, the “solvent” is recited as an alternative to “gaseous unreacted hydrocarbon monomer” in parent claim (see lines 3-4).  A solvent is therefore an optional (i.e., non-essential) component of the first stream and therefore claim 14 reads on the claimed embodiment disclosed by Kim, wherein the first stream comprises the polyolefin solids and the gaseous unreacted hydrocarbon monomer.
	Regarding Clam 15, Kim further discloses wherein the polyolefin comprises polyethylene, specifically linear low-density polyethylene (para [0009]).
	Regarding Claim 16, Kim discloses the method of claim 1, wherein monomer scrubbers and mechanical dryers are absent (Fig. 1 and paras [0037]-[0038]; no explicit disclosure of monomer scrubbers or mechanical dryers as components of the disclosed method).   

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haynie (WO 2017/023433 A1) in view of Kim et al (US 2016/0289347 A1; ‘Kim’). 
	Regarding Claim 1, Haynie discloses a method for separating gaseous unreacted hydrocarbon monomer and/or solvent from polyolefin solids (paras [0005], [0008]).  As disclosed, the method consists essentially of:
contacting a first stream comprising the polyolefin solids and the gaseous unreacted
hydrocarbon monomer and/or solvent with a first purge gas in a gas-solid
separation vessel (para [0012], Fig. 1) to separate the gaseous unreacted hydrocarbon monomer and/or solvent from the polyolefin solids to produce a second stream comprising
polyolefin solids substantially free of gaseous unreacted hydrocarbon monomer and/or solvent and a third stream comprising the gaseous unreacted hydrocarbon monomer and/or solvent (para [0022] together with Fig. 1),
wherein the first purge gas comprises hydrocarbon monomer and/or solvent (para [0013]).
	The teachings of Haynie differ from the subject matter of claim 1 only in that Haynie does not directly disclose that the first purge gas (i.e., first gaseous stripping stream) has a temperature of at least oC when entering the gas-solid separation vessel.  Nevertheless, Haynie does teach that the conditions in the degassing vessel typically include a temperature from 20 to 120oC, such as from 65 to 85oC (para [0012]).  Further, in the same field of endeavor, Kim teaches (para [0009]) a method of purifying polyolefin including the step of contacting linear low-density polyethylene synthesized by a gas phase polymerization reaction with a purge gas containing an ethylene gas and an inert gas in a purge bin.  Kim specifically teaches an ethylene gas temperature of 85oC or 95oC when injecting a purge gas containing ethylene gas and nitrogen gas into the purge bin (paras [0042], [0045] (Table 1: Examples 1, 2) and [0048]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Haynie such that the temperature of the first gaseous stripping stream is at least about 70oC when entering the gas-solid separation vessel.  One of ordinary skill would have been motivated to do so when seeking to adjust the temperature within the degassing vessel of Haynie to a value within the upper end of the range prescribed by Haynie, e.g., from 65 to 85oC.  
Regarding Claim 2, Haynie in view of Kim render obvious the method of claim 1.  Haynie further discloses wherein the gas-solid separation is performed at temperature below a melting point temperature of the polyolefin solids (para [0022]: the particulate polyethylene product flows downwardly through the degassing vessel 14, it is sequentially contacted by the first ethylene-containing recycle gas, the second ethylene-containing recycle gas and the nitrogen purge gas flowing upwardly through the degassing vessel 14.  As a result, the unreacted ethylene monomer and C4 to C6 alkanes entrained in the particulate (hence, unmelted) polyethylene product are stripped from the product and exit the degassing vessel 14 with the nitrogen purge gas as a first gaseous effluent stream).
Regarding Claim 3, Haynie in view of Kim render obvious the method of claim 1.  Haynie further discloses wherein the first purge gas enters the gas-solid separation vessel through a first plurality of inlets (para [0021]: degassing vessel 14 also receives a supply of a first ethylene-containing recycle gas distribute its respective recycle gas evenly into the degassing vessel.  
	Regarding Claim 4, Haynie in view of Kim render obvious the method of claim 1.  Haynie further discloses wherein the first stream enters at an upper portion of the gas-solid separation vessel, the second stream exits at a lower portion of the gas-solid separation vessel, and the third stream exits the upper portion of the gas-solid separation vessel.  (Haynie, Fig. 1 and paras [0020]-[0023]: particulate polyethylene product (with entrained unreacted ethylene monomer and C4 to C6 alkanes) enters at an upper portion of degassing vessel 14; stripped polyethylene product exits at a lower portion of degassing vessel 14 via valve 21; and gaseous effluent stream of unreacted ethylene monomer and C4 to C6 alkanes exits the upper portion of degassing vessel 14 via line 22).   
	Regarding Claim 5, Haynie in view of Kim render obvious the method of claim 1.  Haynie further discloses wherein the first purge gas does not contain nitrogen (para [0024]: second fraction (separated via first membrane separator 28) lean in heavy hydrocarbon impurities … is removed via line 31 with a first portion being supplied to line 16 as the first ethylene-containing recycle gas). 
	Regarding Claim 6, Haynie in view of Kim render obvious the method of claim 1.  Haynie further discloses contacting the first stream with a second purge gas comprising the hydrocarbon monomer, the solvent and/or nitrogen and having a temperature of at least about 70 C when entering the gas-solid separation vessel.  (Haynie, para [0021] and Fig. 1: second ethylene-containing recycle gas line 18). 
Regarding Claim 7, Haynie in view of Kim render obvious the method of claim 7.  Haynie further discloses wherein the second purge gas enters the gas-solid separation vessel through a second plurality supply of a second ethylene-containing recycle gas via line 18 and a second distributor ring 19. Each distributor ring distributes its respective recycle gas evenly into the degassing vessel …).  The position is taken that the distributor rings intrinsically comprise a plurality of inlets or, in the alternative, the provision of a plurality of gas inlets in the first and second rings would have been obvious to one of ordinary skill in the art given Haynie’s stated aim of employing each distributor ring to distribute its respective recycle gas evenly into the degassing vessel.  
	Regarding Claim 8, Haynie in view of Kim render obvious the method of claim 7.  Haynie further discloses wherein the first purge gas flows in a direction substantially counter-current to a flow of the first stream in the gas-solid separation vessel and/or the second purge gas flows in a direction substantially co-current to a flow of the first stream through the gas-solid separation vessel. (Haynie, Fig. 1: first and second ethylene-containing recycle gases enter degassing vessel 14 via lines 16 and 18, respectively, and each stream counter-currently contacts stream of particulate polyethylene product (with entrained unreacted ethylene monomer and C4 to C6 alkanes) entering degassing vessel 14 at upper portion thereof).  
	Regarding Claim 13, Haynie in view of Kim render obvious the method of claim 1.  Haynie further discloses wherein the hydrocarbon monomer and the unreacted hydrocarbon monomer each independently comprise C2 to C6 olefins. (Haynie, para [0022]: particulate polyethylene product flows downwardly through the degassing vessel 14, it is sequentially contacted by the first ethylene-containing recycle gas (corresponding to claimed hydrocarbon monomer), the second ethylene-containing recycle gas and the nitrogen purge gas flowing upwardly through the degassing vessel 14. As a result, the unreacted ethylene monomer (corresponding to claimed unreacted hydrocarbon monomer) and C4 to C6 
	Regarding Claim 15, Haynie in view of Kim render obvious the method of claim 1.  Haynie further discloses wherein the polyolefin comprises polyethylene, specifically polyethylene (para [0020]).
	Regarding Claim 16, Haynie in view of Kim render obvious the method of claim 1.  Haynie further discloses wherein monomer scrubbers and mechanical dryers are absent (Fig. 1 and paras [0020]-[0027]; no explicit disclosure of monomer scrubbers or mechanical dryers as components of the disclosed method).   
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bobst et al (US 4372758) is cited as pertinent to a degassing or purging process comprising conveying solid polymer to the top of a purge vessel by means of an inert gas stream, feeding an inert gas stream to the bottom of the purge vessel and countercurrently contacting the solid polymer with the inert gas purge stream to strip away the gaseous monomers evolved from the solid polymer; and recycling a portion of the resulting stream to the purge vessel (Abs.).  The citation does not teach use of a first purge gas comprising hydrocarbon monomer and/or solvent.  

Allowable Subject Matter
Claims 17-21 are allowed.  Claims 10-12 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 17, the closest prior art as represented by Kim and Haynie do not teach or adequately suggest the claimed system.  In particular, neither Kim nor Haynie teach the claimed liquid-solid separator in fluid connection with the at least one reactor for separating at least a portion of the liquid medium from the polyolefin solids to produce a gas-solids stream and a first vapor stream, wherein: the effluent stream is in fluid connection with the liquid-solid separator; the first vapor stream is in fluid connection with the liquid-solid separator, wherein the first vapor stream comprises at least a first portion of a vaporized liquid medium; the gas-solids stream is in fluid connection with the liquid-solid separator, wherein the gas-solids stream comprises the polyolefin solids and at least a second portion of the vaporized liquid medium comprising gaseous unreacted hydrocarbon monomer and/or solvent; and a gas-solid separator in fluid connection with the liquid-solid separator for contacting the gas-solids stream with a first purge gas stream to separate the second portion of the vaporized liquid medium from the polyolefin solids and to produce a solids stream comprising polyolefin solids substantially free of the second portion of the vaporized liquid medium and a second vapor stream comprising the second portion of the vaporized liquid medium … .” (Claim 17, lines 11-26; emphasis added).  Claims 18-21 incorporate via dependency all the limitations of independent claim 17. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have 

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/12-04-21